Exhibit 10.3

 

 

 

 

 



 

 

 

VOTING AGREEMENT

 

by and between

 

Innoviva, Inc.

 

and

 

the stockholder party hereto

 

Dated as of _______, 2020

 

 

 

 

 

 

 

 

 

 

VOTING AGREEMENT

 

This Voting Agreement (this “Agreement”) is entered into as of [______], 2020,
between Innoviva, Inc., a Delaware corporation (“Purchaser”), and the
undersigned stockholder (the “Stockholder”).

 

WHEREAS, as of the date hereof, the Stockholder is the sole record and
beneficial owner of, and has the sole power to vote (or to direct the voting of)
the number of shares of common stock, par value $0.01 per share (the “Common
Shares”), of Armata Pharmaceuticals Inc., a Washington corporation (the
“Company”), set forth opposite the Stockholder’s name on Schedule I hereto (such
Common Shares, together with any other shares of the Company that are acquired
by the Stockholder after the date hereof, the “Subject Shares”);

 

WHEREAS, the Company and Purchaser entered into a Securities Purchase Agreement,
dated as of January 27, 2020 (as amended from time to time, the “Purchase
Agreement”), pursuant to which Purchaser has agreed to purchase, and the Company
has agreed to sell, 8,710,800 Common Shares of the Company, together with
warrants to purchase an additional 8,710,800 Common Shares of the Company;

 

WHEREAS, the consummation of the transactions contemplated by the Purchase
Agreement requires the affirmative vote of the majority of the votes cast at a
duly called meeting of the holders of a majority in voting power of the Common
Shares, entitled to vote thereon pursuant to Rules 710 and 713(b) of the New
York Stock Exchange American;

 

WHEREAS, Purchaser and the Stockholder have agreed that the voting power of the
Subject Shares will be subject to the restrictions set forth in this Agreement
from the date hereof through the date on which this Agreement is terminated in
accordance with its terms (such period, the “Voting Period”); and

 

WHEREAS, as an inducement to Purchaser’s willingness to enter into the Purchase
Agreement and consummate the transactions contemplated thereby, transactions
from which the Stockholder believes it will each derive substantial benefits
through its ownership interests in the Company, the Stockholder is entering into
this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, the
parties agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1     Capitalized Terms. For purposes of this Agreement, capitalized
terms used and not defined herein shall have the respective meanings ascribed to
them in the Purchase Agreement.

 



 - 1 - 

 

 

ARTICLE II

 

VOTING AGREEMENT

 

Section 2.1     Agreement to Vote. Each Stockholder hereby agrees that, during
the Voting Period, such Stockholder shall, if a meeting of stockholders of the
Company is held, appear at the meeting, in person or by proxy, and vote (or
cause to be voted), and if an action is to be taken by written consent in lieu
of a meeting, provide a written consent, in respect of all its Subject Shares,
in each case (i) in favor of (A) any proposal to adopt and approve or reapprove
the Purchase Agreement and the transactions contemplated thereby, (B) the
Charter Amendment, and (C) waiving any notice requirements applicable to the
Purchase Agreement or any of the transactions contemplated thereby pursuant to
the Company’s organizational documents or applicable Law, and (ii) against (X)
any action or agreement that would reasonably be expected to prevent or
materially delay the consummation of the transactions contemplated by the
Purchase Agreement, (Y) any Acquisition Proposal and any action in furtherance
of any such Acquisition Proposal and (Z) any action, proposal, transaction or
agreement that is intended or would result in a breach in any material respect
of any covenant, representation or warranty or any other obligation or agreement
of the Company under the Purchase Agreement or the Stockholder under this
Agreement.

 

Section 2.2     Grant of Irrevocable Proxy. If requested by Purchaser, each
Stockholder shall appoint Purchaser and any designee of Purchaser, and each of
them individually, as such Stockholder’s proxy, with full power of substitution
and resubstitution, to vote during the Voting Period with respect to any and all
of the Subject Shares on the matters and in the manner specified in Section 2.1.
Each Stockholder shall take all further action or execute such other instruments
as may be necessary to effectuate the intent of any such proxy. Each Stockholder
affirms that any irrevocable proxy given by it with respect to the Purchase
Agreement and the transactions contemplated thereby shall be given to Purchaser
by such Stockholder to secure the performance of the obligations of such
Stockholder under this Agreement. It is agreed that Purchaser (and its officers
on behalf of Purchaser) will use the irrevocable proxy that may be granted by
the Stockholder only in accordance with applicable Law and that, to the extent
Purchaser (and its officers on behalf of Purchaser) uses any such irrevocable
proxy, it will only vote the Subject Shares subject to such irrevocable proxy
with respect to the matters specified in, and in accordance with the provisions
of, Section 2.1.

 

Section 2.3     Nature of Irrevocable Proxy. Any proxy granted pursuant to
Section 2.2 to Purchaser by a Stockholder shall be irrevocable during the term
of this Agreement, shall be deemed to be coupled with an interest sufficient in
law to support an irrevocable proxy and shall revoke any and all prior proxies
or powers of attorney granted by such Stockholder and no subsequent proxy or
power of attorney shall be given or written consent executed (and if given or
executed, shall not be effective) by such Stockholder with respect thereto. Any
proxy that may be granted hereunder shall terminate upon the termination of this
Agreement, but shall survive the death or incapacity of such Stockholder and any
obligation of such Stockholder under this Agreement shall be binding upon the
heirs, personal representatives and successors of such Stockholder.

 



 - 2 - 

 

 

ARTICLE III

 

COVENANTS

 

Section 3.1     Subject Shares.

 

(a)       Each Stockholder agrees that during the Voting Period, it shall not,
and shall not commit or agree to, without Purchaser’s prior written consent, (i)
directly or indirectly, whether by merger, consolidation or otherwise, offer for
sale, sell (including short sales), transfer, tender, pledge, encumber, assign
or otherwise dispose of (including by gift or by operation of law)
(collectively, a “Transfer”), or enter into any contract, option, derivative,
hedging or other agreement or arrangement or understanding (including any
profit-sharing arrangement, through the granting of any proxies or powers of
attorney, in connection with a voting trust or voting agreement or by operation
of Law) with respect to, or consent to or permit, a Transfer of, any or all of
the Subject Shares or any interest therein or (ii) take any action inconsistent
with this Agreement, the Purchase Agreement or the transactions contemplated
hereby or thereby (including by granting of any proxy or power of attorney with
respect to the Subject Shares (other than the proxy contemplated by Section 2.2)
or agreeing to divest itself of the voting power with respect to its Subject
Shares or vote its Subject Shares on any matter in a manner that would be
inconsistent with its obligations under this Agreement). Notwithstanding the
foregoing, this Section 3(a) shall not prohibit a Transfer of the Subject Shares
by the Stockholder to an Affiliate of the Stockholder; provided, that a Transfer
referred to in this sentence shall be permitted only if, as a precondition to
such Transfer, the transferee agrees in a writing, reasonably satisfactory in
form and substance to Purchaser, to be bound by all of the terms of this
Agreement. Each Stockholder agrees that any Transfer of Subject Shares not
permitted hereby shall be null and void and that any such prohibited Transfer
shall be enjoined. If any involuntary transfer of any Subject Shares covered
hereby shall occur (including, but not limited to, a sale by any Stockholder’s
trustee in bankruptcy, or a sale to a purchaser at any creditor’s or court
sale), the transferee (which term, as used herein, shall include any and all
transferees and subsequent transferees of the initial transferee) shall take and
hold such Subject Shares subject to all of the restrictions, liabilities and
rights under this Agreement, which shall continue in full force and effect.

 

(b)       In the event of a stock dividend or distribution, or any change in the
Subject Shares by reason of any stock dividend or distribution, split-up,
recapitalization, combination, conversion, exchange of shares or the like, the
term “Subject Shares” shall be deemed to refer to and include the Subject Shares
as well as all such stock dividends and distributions and any securities into
which or for which any or all of the Subject Shares may be changed or exchanged
or which are received in such transaction. Each Stockholder further agrees that,
in the event such Stockholder purchases or otherwise acquires beneficial or
record ownership of or an interest in, or acquires the right to vote or share in
the voting of, any additional Common Shares, in each case after the execution of
this Agreement, then any such additional Common Shares shall be subject to the
terms of this Agreement, including all covenants, agreements, obligations,
representations and warranties set forth herein as if those additional shares
were owned by such Stockholder on the date of this Agreement.

 



 - 3 - 

 

 

Section 3.2     Capacity. All agreements and understandings made herein shall be
made solely in each Stockholder’s capacity as a holder of the Subject Shares and
not in any other capacity. For the avoidance of doubt, notwithstanding anything
to the contrary in this Agreement, the parties acknowledge that if a Stockholder
has a nominee or Affiliate on the Company’s board of directors (the “Board”),
the parties agree that (i) such nominee or Affiliate of such Stockholder on the
Board (each, a “Stockholder Designee”) shall be free to act in his/her capacity
as a director of the Company solely in accordance with his duties to the Company
and its stockholders, (ii) nothing herein shall prohibit or restrict any
Stockholder Designee from taking any action (or omitting to take any action) in
facilitation of the exercise of his/her fiduciary duties pursuant to and in
accordance with the Purchase Agreement or otherwise and (iii) no action taken by
a Stockholder Designee or the omission by a Stockholder Designee to take any
action, acting in his or her capacity as a director of the Company, shall be
deemed to be a breach by such Stockholder of this Agreement..

 

Section 3.3     Other Offers. During the Voting Period, none of the Stockholder
or its Affiliates (in their capacity as such) shall, and the Stockholder shall
not authorize or permit any of its Representatives to, take any of the following
actions: (i) initiate, solicit, facilitate or knowingly encourage any
Acquisition Proposal or the making or submission thereof or the making of any
proposal that could reasonably be expected to lead to any Acquisition Proposal,
(ii) participate or engage in any negotiations regarding, or furnish any third
party any non-public information relating to the Company or its Subsidiaries, in
connection with or with a view to induce the making, submission or announcement
of an Acquisition Proposal or any inquiries or proposals that could reasonably
be expected to lead to an Acquisition Proposal, or (iii) adopt or approve any
Acquisition Proposal or enter into any agreement or arrangement (including any
letter of intent or agreement in principal) with respect to an Acquisition
Proposal; provided, however, that none of the foregoing restrictions shall apply
to the Stockholder’s and its Representatives’ interactions with Purchaser and
its Subsidiaries and Representatives. Without limiting the foregoing, it is
understood that any violation of the foregoing restrictions by any Affiliates or
Representatives of a Stockholder who are acting at such Stockholder’s direction
or behalf shall be deemed to be a breach of this Section 3.3 by such
Stockholder. The Stockholder shall, and shall cause its Affiliates and
Representatives to, cease immediately and cause to be terminated any and all
existing activities, discussion or negotiations, if any, with any third party
conducted prior to the date hereof with respect to any Acquisition Proposal.

 

Section 3.4     Communications. During the Voting Period, each Stockholder shall
not, and shall use its commercially reasonable efforts to cause its
Representatives, if any, not to, make any press release, public announcement or
other public communication that criticizes or disparages this Agreement or the
Purchase Agreement or any of the transactions contemplated hereby and thereby,
without the prior written consent of Purchaser, provided that the foregoing
shall not limit or affect any actions taken by such Stockholder that would be
permitted to be taken by the Company pursuant to the terms of the Purchase
Agreement or any Affiliate of such Stockholder who is a director, officer or
employee of the Company from taking any action in his or her capacity as a
director, officer or employee of the Company, including making any filings with
the SEC in connection with the Purchase Agreement or any of the transactions
contemplated thereby. Each Stockholder hereby consents to and authorizes the
publication and disclosure by Purchaser and the Company in any publicly filed
documents relating to the Purchase Agreement or the transactions contemplated
thereby of: (a) such Stockholder’s identity; (b) such Stockholder’s ownership of
the Subject Shares; and (c) the nature of such Stockholder’s commitments,
arrangements and understandings under this Agreement, and any other information
that Purchaser or the Company reasonably determine to be necessary in any SEC
disclosure document in connection with the Purchase Agreement or any
transactions contemplated thereby.

 



 - 4 - 

 

 

Section 3.5     Voting Trusts. Each Stockholder agrees that it will not, nor
will it permit any entity under its control to, deposit any of its Subject
Shares in a voting trust or subject any of its Subject Shares to any arrangement
with respect to the voting of such Subject Shares other than as provided herein.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF STOCKHOLDER

 

The Stockholder hereby represents and warrants to Purchaser as follows:

 

Section 4.1     Due Authorization, etc. Such Stockholder is an entity duly
organized, validly existing and in good standing under the Laws of its State of
organization. Such Stockholder has all necessary power and authority to execute
and deliver this Agreement and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby by such Stockholder have been duly authorized
by all necessary action on the part of such Stockholder and no other proceedings
on the part of such Stockholder are necessary to authorize this Agreement, or to
consummate the transactions contemplated hereby. This Agreement has been duly
executed and delivered by such Stockholder and (assuming the due authorization,
execution and delivery by Purchaser) constitutes a valid and binding obligation
of such Stockholder, enforceable against such Stockholder in accordance with its
terms, except to the extent enforcement is limited by the General Enforceability
Exceptions.

 

Section 4.2     Ownership of Shares. Schedule I hereto sets forth opposite such
Stockholder’s name the Common Shares over which such Stockholder has record and
beneficial ownership as of the date hereof. As of the date hereof, such
Stockholder is the lawful owner of the Common Shares denoted as being owned by
such Stockholder on Schedule I hereto, has the sole power to vote or cause to be
voted such Common Shares and the sole power to dispose of or cause to be
disposed such Common Shares. Such Stockholder has good and valid title to the
Common Shares denoted as being owned by such Stockholder on Schedule I hereto.

 

Section 4.3     No Conflicts. Except as contemplated by the Purchase Agreement
and for the applicable requirements of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), (a) no filing with any Governmental Entity is
necessary for the execution of this Agreement by such Stockholder and (b) none
of the execution and delivery of this Agreement by such Stockholder, the
consummation by such Stockholder of the transactions contemplated hereby or
compliance by such Stockholder with any of the provisions hereof shall (i)
conflict with or result in any breach of any of the organizational documents of
such Stockholder, (ii) result in, or give rise to, a violation or breach of or a
default under any of the terms of any Contract to which such Stockholder is a
party or by which such Stockholder or any of the Subject Shares or its assets
may be bound, or (iii) violate any Law, except for any of the foregoing as would
not reasonably be expected to impair such Stockholder’s ability to perform any
of its obligations under this Agreement.

 



 - 5 - 

 

 

Section 4.4     Finder’s Fees. No investment banker, broker, finder or other
intermediary is entitled to a fee or commission from Purchaser or the Company in
respect of this Agreement based upon any Contract made by or on behalf of such
Stockholder, solely in such Stockholder’s capacity as a stockholder of the
Company.

 

Section 4.5     No Litigation. As of the date of this Agreement, there is no
Action pending or, to the knowledge of such Stockholder, threatened against such
Stockholder that would reasonably be expected to impair the ability of such
Stockholder to perform its obligations hereunder or consummate the transactions
contemplated hereby.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF Purchaser

 

Purchaser hereby represents and warrants to the Stockholder as follows:

 

Section 5.1     Due Organization, etc. Purchaser is a corporation duly
organized, validly existing and in good standing under the Laws of the State of
Delaware. Purchaser has all necessary corporate power and authority to execute
and deliver this Agreement and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby by Purchaser have been duly authorized by all
necessary action on the part of Purchaser and no other proceedings on the part
of Purchaser are necessary to authorize this Agreement, or to consummate the
transactions contemplated hereby. This Agreement has been duly executed and
delivered by Purchaser and (assuming the due authorization, execution and
delivery by each of the Stockholder Parties) constitutes a valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, except to the extent enforcement is limited by the General Enforceability
Exceptions.

 

Section 5.2     No Conflicts. Except as contemplated by the Purchase Agreement
and for the applicable requirements of the Exchange Act, (a) no filing with any
Governmental Entity, and no authorization, consent or approval of any other
person is necessary for the execution of this Agreement by Purchaser and (b)
none of the execution and delivery of this Agreement by Purchaser, the
consummation by Purchaser of the transactions contemplated hereby or compliance
by Purchaser with any of the provisions hereof shall (i) conflict with or result
in any breach of the organizational documents of Purchaser, (ii) result in, or
give rise to, a violation or breach of or a default under any of the terms of
any Contract to which Purchaser is a party or by which Purchaser or any of its
assets may be bound or (iii) violate any Law, except for any of the foregoing as
would not reasonably be expected to impair Purchaser’s ability to perform its
obligations under this Agreement.

 



 - 6 - 

 

 

ARTICLE VI

 

TERMINATION

 

Section 6.1     Termination. This Agreement shall automatically terminate, and
neither Purchaser nor the Stockholder shall have any rights or obligations
hereunder and this Agreement shall become null and void and have no effect upon
the earliest to occur of: (a) the mutual written consent of Purchaser and the
Stockholder; (b) the Second Closing; or (c) the termination of the Purchase
Agreement in accordance with its terms. The parties acknowledge that upon
termination of this Agreement as permitted under and in accordance with the
terms of this Article VI, no party to this Agreement shall have the right to
recover any claim with respect to any losses suffered by such party in
connection with such termination, except that, subject to Section 7.11, the
termination of this Agreement shall not relieve either party to this Agreement
from liability for such party’s intentional breach of any terms of this
Agreement. Notwithstanding anything to the contrary herein, the provisions of
this Article VI and Article VII shall survive the termination of this Agreement.
Notwithstanding anything contained herein to the contrary, nothing in this
Agreement shall be deemed to constitute a waiver, modification or amendment to
any rights or remedies any party may have under the Purchase Agreement.

 

ARTICLE VII

 

MISCELLANEOUS

 

Section 7.1     Further Actions. Subject to the terms and conditions set forth
in this Agreement, the Stockholder agrees to take any and all actions and to do
all things reasonably necessary or appropriate to effectuate this Agreement.

 

Section 7.2     Fees and Expenses. Except as otherwise specifically provided
herein or in the Purchase Agreement, each party shall bear its own expenses in
connection with this Agreement and the transactions contemplated hereby.

 

Section 7.3     Amendments, Waivers, etc. This Agreement may not be amended
except by an instrument in writing signed by the parties hereto and specifically
referencing this Agreement. At any time during the Voting Period, any party
hereto may (a) for the benefit of the other parties hereto extend the time for
the performance of any of the obligations or other acts of the other parties
hereto, (b) waive any inaccuracies in the representations and warranties
contained herein or in any document delivered pursuant hereto, and (c) subject
to the requirements of applicable Law, waive compliance with any of the
agreements or conditions contained herein. Any such extension or waiver shall be
valid if set forth in an instrument in writing signed by the party or parties to
be bound thereby and specifically referencing this Agreement. The failure of any
party to assert any rights or remedies shall not constitute a waiver of such
rights or remedies.

 

Section 7.4     Notices. All notices and other communications hereunder shall be
in writing and shall be deemed given if delivered personally, sent via
electronic mail (with confirmation), mailed by registered or certified mail
(return receipt requested) or delivered by an express courier (with
confirmation) to the Parties at the following addresses (or at such other
address for a party as may be specified by like notice):

 



 - 7 - 

 

 

If to Purchaser, to:

 

Innoviva, Inc.
1350 Old Bayshore Highway Suite 400
Burlingame, CA 94010
Attention: Chief Executive Officer
Email: Geoffrey.hulme@inva.com

 

with a copy (which shall not constitute notice) to:

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, New York 10019

Attn: Russell Leaf

          Jared Fertman

Tel: (212) 728-8593

        (212) 728-8670

Email: rleaf@willkie.com

           jfertman@willkie.com

 

If to Stockholder: At the address set forth next to the name of Stockholder on
the signature pages hereto.

 

Section 7.5     Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement..

 

Section 7.6     Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application of such provision to any person
or any circumstance, is invalid or unenforceable (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (b) the remainder of this Agreement and the application of such
provision to other persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application of
such provision, in any other jurisdiction.

 

Section 7.7     Entire Agreement; Assignment. This Agreement constitutes the
entire agreement, and supersedes all other prior agreements and understandings,
both written and oral, between the parties, or any of them, with respect to the
subject matter hereof. Neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned by any of the parties hereto (whether
by operation of law or otherwise) without the prior written consent of the other
parties, except that without consent, Purchaser may assign all or any of its
rights and obligations hereunder to any of its Subsidiaries or Affiliates that
assume the rights and obligations of Purchaser under the Purchase Agreement.
Subject to the preceding two sentences, this Agreement will be binding upon,
inure to the benefit of and be enforceable by the parties hereto and their
respective successors and permitted assigns. Notwithstanding anything to the
contrary set forth herein, each Stockholder agrees that this Agreement and the
obligations hereunder shall be binding upon any Person to which record or
beneficial ownership of such Stockholder’s Subject Shares shall pass, whether by
operation or law or otherwise, including such Stockholder’s heirs, guardians,
administrators or successors and assigns, and each Stockholder agrees to take
all commercially actions necessary to effect the foregoing.

 



 - 8 - 

 

 

Section 7.8     Parties in Interest. This Agreement shall be binding upon and
inure solely to the benefit of each party hereto, and nothing in this Agreement,
express or implied, is intended to or shall confer upon any other Person any
rights, benefits or remedies of any nature whatsoever under or by reason of this
Agreement, including the right to rely upon the representations and warranties
set forth herein. The representations and warranties in this Agreement are the
product of negotiations among the parties hereto and are for the sole benefit of
the parties hereto. Notwithstanding the foregoing, the Company shall be an
express third party beneficiary solely of the provisions of Section 3.4 hereof.
Any inaccuracies in such representations and warranties are subject to waiver by
the parties hereto in accordance with Section 7.3 without notice or liability to
any other person. In some instances, the representations and warranties in this
Agreement may represent an allocation among the parties hereto of risks
associated with particular matters regardless of the knowledge of any of the
parties hereto. Consequently, Persons other than the parties hereto may not rely
upon the representations and warranties in this Agreement as characterizations
of actual facts or circumstances as of the date of this Agreement or as of any
other date (except the Company solely with respect to Section 3.4 hereof).

 

Section 7.9     Interpretation. When a reference is made in this Agreement to an
Article or Section, such reference shall be to an Article or Section of this
Agreement unless otherwise indicated. Whenever the words “include,” “includes”
or “including” are used in this Agreement, they shall be deemed to be followed
by the words “without limitation.” The words “hereof,” “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. All
terms defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant hereto unless otherwise
defined therein. The definitions contained in this Agreement are applicable to
the singular as well as the plural forms of such terms and to the masculine as
well as to the feminine and neuter genders of such term. Any agreement,
instrument or statute defined or referred to herein or in any agreement or
instrument that is referred to herein means such agreement, instrument or
statute as from time to time amended, modified or supplemented in accordance
with the terms hereof, including (in the case of agreements or instruments) by
waiver or consent and (in the case of statutes) by succession of comparable
successor statutes and references to all attachments thereto and instruments
incorporated therein. References to a Person are also to its permitted
successors and assigns. Each of the parties has participated in the drafting and
negotiation of this Agreement. If an ambiguity or question of intent or
interpretation arises, this Agreement must be construed as if drafted by all the
parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of authorship of any of the provisions of this
Agreement. This Agreement shall be construed without regard to any presumption
or rule requiring construction or interpretation against the party drafting or
causing any instrument to be drafted.

 



 - 9 - 

 

 

Section 7.10     Governing Law. THIS AGREEMENT AND ALL QUESTIONS RELATING TO THE
INTERPRETATION OR ENFORCEMENT OF THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN
AND IN ALL RESPECTS SHALL BE INTERPRETED, CONSTRUED AND GOVERNED BY AND IN
ACCORDANCE WITH THE LAW OF THE STATE OF DELAWARE WITHOUT REGARD TO THE CONFLICTS
OF LAW PRINCIPLES THEREOF TO THE EXTENT THAT SUCH PRINCIPLES WOULD DIRECT A
MATTER TO ANOTHER JURISDICTION.

 

Section 7.11     Specific Performance. Each Stockholder acknowledges that any
breach of this Agreement would give rise to irreparable harm for which monetary
damages would not be an adequate remedy and each of the Company and Purchaser
shall be entitled to a decree of specific performance and to temporary,
preliminary and permanent injunctive relief to prevent breaches or threatened
breaches of any of the provisions of this Agreement, without the necessity of
proving the inadequacy of monetary damages as a remedy, which shall be the sole
and exclusive remedy for any such breach. Notwithstanding anything contained
herein to the contrary, nothing in this Agreement shall be deemed to constitute
a waiver, modification or amendment to any rights or remedies any party may have
under the Purchase Agreement.

 

Section 7.12     Submission to Jurisdiction. The parties hereby irrevocably
submit to the exclusive personal jurisdiction of the Court of Chancery of the
State of Delaware, or, if the Chancery Court declines jurisdiction, the United
States District Court for the District of Delaware or the courts of the State of
Delaware solely in respect of the interpretation and enforcement of the
provisions of this Agreement and hereby waive, and agree not to assert, as a
defense in any action, suit or proceeding for the interpretation or enforcement
hereof, that it is not subject thereto or that such action, suit or proceeding
may not be brought or is not maintainable in said courts or that the venue
thereof may not be appropriate or that this Agreement may not be enforced in or
by such courts, and the parties hereto irrevocably agree that all claims
relating to such action, suit or proceeding shall be heard and determined in
such courts. The parties hereby consent to and grant any such court jurisdiction
over the person of such parties and, to the extent permitted by law, over the
subject matter of such dispute and agree that mailing of process or other papers
in connection with any such action or proceeding in the manner provided in
Section 7.4 or in such other manner as may be permitted by Law shall be valid
and sufficient service thereof.

 

Section 7.13     Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (ii) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS
WAIVER, (iii) EACH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (iv) EACH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.13.

 



 - 10 - 

 

 

Section 7.14     Counterparts. This Agreement may be executed in two or more
counterparts (including by facsimile transmission or other means of electronic
transmission, such as by electronic mail in “pdf” form), each of which shall be
an original, with the same effect as if the signatures thereto and hereto were
upon the same instrument, and shall become effective when one or more
counterparts have been signed by each of the parties and delivered (by facsimile
or otherwise) to the other parties.

 

Section 7.15     Relationship of the Parties. This Agreement has been negotiated
on an arm’s length basis between the parties and is not intended to create a
partnership, joint venture or agency relationship between the parties.

 

[signature page follows]

 



 - 11 - 

 

 

 

IN WITNESS WHEREOF, Purchaser and the Stockholder have caused this Agreement to
be duly executed as of the day and year first above written.

 

 

  INNOVIVA, INC.               By:             Name:     Title:



 

 

 

 

 

 



[Signature Page to Voting Agreement]



 

 

 



  [STOCKHOLDER]               By:           Name:   Title:

 

 



 

 

 

 

 

 

 



[Signature Page to Voting Agreement]



 

 

 

Schedule I
Ownership of Common Shares


 

 

Name and Address of Stockholder Number of Common Shares     Total:  

 

 

 

 

 

 

 

 

 

 

 



 

